Citation Nr: 1030406	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-37 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral claw toe 
deformity with hallux valgus, currently rated 30 percent 
disabling.

2.  Entitlement to secondary service connection for peripheral 
neuropathy, muscle cramps of the legs, right patellofemoral 
syndrome, and/or right hip degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and I. H. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from September 1971 
to January 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2008-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, 
that in pertinent part denied an increased rating for bilateral 
claw toe deformity with hallux valgus.  

In an August 2009 rating decision, the RO denied secondary 
service connection for peripheral neuropathy, muscle cramps of 
the legs, right patellofemoral syndrome, and right hip 
degenerative joint disease.  In April 2010, the Veteran testified 
at a videoconference before the undersigned Veterans Law Judge 
that his doctor had related these pains to his service-connected 
foot disabilities.  The Board accepts the hearing transcript as a 
notice of disagreement (hereinafter: NOD) with the denial of 
secondary service connection for peripheral neuropathy, muscle 
cramps of the legs, right patellofemoral syndrome, and right hip 
degenerative joint disease.   

In accordance with 38 C.F.R. § 19.26, unless the matter has been 
resolved by a grant of benefits or the NOD is withdrawn by 
appellant or his representative, the agency must prepare an SOC.  
Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  The issue has been added to page 1 of this 
decision to reflect the Board's jurisdiction over the matter.

Entitlement to secondary service connection for peripheral 
neuropathy, muscle cramps of the legs, right patellofemoral 
syndrome, and/or right hip degenerative joint disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the bilateral foot disability 
has been manifested by Achilles tendonitis, equinus, clawfoot, 
dropped forefoot, antalgic gait with an unconscious push-off from 
the ball of the foot rather than from the toes, decreased 
sensation at the plantar surfaces, painful scars on the dorsum of 
the great toes, toes that overlap, cracking and moisture between 
the toes with skin break-down, callosities on the great toes and 
heels, slight contracture of the digits, painful motion, edema, 
weakness of the feet, lack of stability, mild degenerative 
changes at the left first metatarsal phalangeal joint, and mild 
hallux valgus deformities.  

2.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  


CONCLUSION OF LAW

The criteria for a 50 percent schedular rating for bilateral claw 
toe deformity with hallux valgus are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, Plate II, § 4.71a, Diagnostic 
Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Adequate notice was provided in March 2008, prior to the adverse 
decision.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment records.  VA provided a hearing before the 
undersigned Veterans Law Judge.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).  Additionally, if a Veteran or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then a total rating based on individual 
unemployability (TDIU) as a result of that disability must be 
considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United 
States Court of Appeals for Veterans Claims (Court) distinguished 
a claim for an increased rating from that of a claim arising from 
disagreement with the initial rating assigned after service 
connection was established.  Where an increase in disability is 
at issue, the present level of disability, rather than remote 
history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The Court has also held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  See 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The service-connected bilateral foot disability has been rated 30 
percent disabling for the entire appeal period under Diagnostic 
Code 5278.  Diagnostic Code 5278 emphasizes that where acquired 
claw foot (also called pes cavus) is characterized by marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus deformity, a 
50 percent rating is warranted for bilateral involvement.  When 
unilateral, a 30 percent rating is warranted.  

Where all toes tend to dorsiflexion and limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads are shown, 
the bilateral condition warrants a 30 percent rating and the 
unilateral condition warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2009).  

Ambiguity in the above list of disabling manifestations of a 50 
percent rating exists.  No conjunction, such as "and" or "or" 
is provided between the criteria.  The exclusion of the word 
"and" between the listed criteria for a 50 percent rating is 
telling, particularly considering that "and" does appear 
between the criteria for a 30 percent rating.  We cannot presume 
that the omission of the word "and" from the stated criteria 
for a 50 percent rating is a mistake in draftsmanship, but rather 
an intentional exclusion.  As the Court stated in Meedel v. 
Shinseki, 23 Vet. App. 277, 282 (2009), "The Secretary knows how 
to write a regulation."  

Where there is reasonable doubt on any material fact, it will be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107.  Ambiguity 
in the stated 50 percent rating criteria will therefore be 
resolved in the Veteran's favor.  This means that where any 
criterion listed in the 50 percent category is shown, the 
disability warrants a 50 percent rating.  

Turning to a review of the facts, an October 1976 rating decision 
that granted service connection for the feet mentions that 
bilateral hammertoes and early bunions (hallux valgus) developed 
during active service.  Toe joints and related corns were painful 
on palpitation.  A September 1976 VA podiatry examination report 
notes that a diagnosis of early hallux valgus and early clawtoe 
deformity, bilateral, was offered.  The RO granted service 
connection and assigned a 30 percent rating under Diagnostic Code 
5278.  In October 1977, the Board confirmed the 30 percent 
rating.  

In August 1982, VA performed a left bunionectomy and left four 
hammertoes release surgeries.  After a temporary total rating, a 
30 percent rating was re-established effective October 1, 1982.  
The Veteran commenced an appeal of the 30 percent rating in 
December 1982, but failed to submit a substantive appeal after an 
SOC was issued.  The RO closed the appeal thereafter.  

In an October 1988 claim for an increase, the Veteran mentioned 
that he had been told that his bilateral foot disability would 
worsen with age.  An October 1990 VA podiatry note reflects 
complaint of burning and stinging in the right foot.  The 
assessment was foot fatigue.

A January 2008 VA podiatry consultation report reflects 
complaints of pain from the ankles to the knees.  Ankle 
dorsiflexion was painful, but reportedly was "slightly less than 
90 degrees."  Because normal ankle dorsiflexion is only 20 
degrees, (38 C.F.R. § 4.71, plate II), the Board interprets this 
not as a range of slightly less than 90 degrees, but rather as a 
limitation to slightly less than a right-angle.  Palpation 
revealed "much tenderness" along the entire course of the 
Achilles tendon, bilaterally.  The assessments were Achilles 
tendonitis, equinus, and clawfoot.  Physical therapy and 
orthotics were recommended.  

In February 2008, the Veteran requested an increased rating.  

A March 2008 VA physical therapy report notes an antalgic gait, 
increased foot pains, and painful scars on the dorsum of the 
great toes.  The toes overlapped with cracking and moisture 
between the toes and callosities on the great toes and heels.  
There was skin break-down with pealing skin.  The Veteran walked 
with an unconscious push-off from the ball of the foot, rather 
than from the toes.  This was due to foot pain.  The podiatrist 
observed, "He therefore unconsciously pushes off from middle 
foot."  The podiatrist ordered toe sleeves to reduce the 
overlapping of the toes.

In April 2008, an examiner opined that the bilateral foot pains 
were likely due to neuropathy.  The Veteran walked with a very 
antalgic gait, used a cane, and placed very little weight on the 
right hip.  

A June 2008 VA podiatry compensation examination report reflects 
bilateral plantar pain on weight-bearing.  Callosities were noted 
under the metatarsal heads and surgery scars were noted over the 
right and left toes.  The physician offered an assessment of 
congenital claw foot.  The physician noted that the claims file 
was unavailable for review, but concluded that the Veteran could 
work.  

A November 2008 VA podiatry examination report reflects bilateral 
foot pains, worse on the left.  The podiatrist noted that the 
Veteran placed more weight on the right foot due to these pains.  
He had custom orthotic shoes.  He had claw foot, equinus, and 
Achilles tendonitis.  There was decreased sensation in both feet.  

An April 2009 VA neurology compensation examination report 
reflects slightly decreased sensation at the plantar surfaces.  
The diagnosis was peripheral neuropathy.  The neurologist 
dissociated peripheral neuropathy from congenital clawtoe 
deformity.

A September 2009 VA podiatry compensation examination report 
reflects complaints of foot and ankle pains and arthritis.  The 
examiner found non-tender plantar callosities and non-tender 
surgery scars over the toes.  The range of motion of both first 
metatarsal phalangeal joints was greater than 20 degrees.  Ankle 
range of motion was greater than 10 degrees.  Gait and stance 
were normal.  X-rays showed slight contracture of the digits.  
The examiner found painful motion, edema, and weakness of the 
feet and also reported "stability not found," but then noted 
that functional limitation was not found.  

September 2009 VA X-rays showed mild degenerative changes at the 
left first metatarsal phalangeal joint and mild hallux valgus 
deformities.  Second through fourth toes, bilaterally, showed 
postsurgical changes.  A left bunionectomy was seen.  The X-ray 
impression was stable feet. 

In April 2010, the Veteran testified at a videoconference before 
the undersigned Veterans Law Judge that his pain was about 7-
level and he took three medications to relieve it.  He testified 
that these medications precluded driving.  He testified that he 
had limited motion of the lesser toes and no motion in the great 
toes.  He testified that he worked at a VA medical center and was 
on his feet a lot. 

I. H. testified that the Veteran's pain medications made him 
drowsy.  

The above facts reflect that throughout the appeal period, the 
bilateral foot disability has been manifested by Achilles 
tendonitis, equinus, clawfoot, dropped forefoot, antalgic gait 
with an unconscious push-off from the ball of the foot rather 
than from the toes, decreased sensation at the plantar surfaces, 
painful scars on the dorsum of the great toes, toes that overlap, 
cracking and moisture between the toes with skin break-down with 
pealing skin, callosities on the great toes and heels, slight 
contracture of the digits, painful motion, edema, weakness of the 
feet, lack of foot stability, mild degenerative changes at the 
left first metatarsal phalangeal joint, and mild hallux valgus 
deformities.  

The manifestations shown do not reflect marked contraction of 
plantar fascia, but because a diagnosis of equinus was offered, a 
dropped forefoot is conceded.  Equinus contemplates a disabling 
deformity involving a dropped forefoot, a shortening of the 
tendo-Achilles, and clawed toes.  Equinus was found in January 
2008 and in November 2008. 

While considerable hammertoe deformities are noted in the lesser 
toes, the great toes are no longer hammered or clawed since 
surgical corrections were made.  The Board concedes that the 
testimony and the medical evidence reflect that plantar 
callosities are painful to walk on.  Not shown is a varus 
deformity of either foot.  While equinus, clawfoot, and clawtoes 
refer to other disabling deformities, they do not suggest a varus 
deformity.  Comparing these manifestations with the criteria of 
the rating schedule, the Board finds that the criteria for a 50 
percent schedular rating are more nearly approximated. 

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  A 50 percent schedular rating will therefore be 
granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the veteran has 
alleged or asserted that the schedular rating is inadequate or 
where the evidence shows exceptional or unusual circumstances, 
the Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, to 
cause such difficulties as marked interference with employment or 
to warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See 
also VAOPGCPREC. 6-96. 


ORDER

A 50 percent schedular rating for bilateral claw toe deformity 
with hallux valgus is granted, subject to the laws and 
regulations governing payment of monetary benefits.




REMAND

August 2008 X-rays showed arthritic changes (spurring) at the 
right hip and osteopenia in the femur near the knee.  The 
radiologist's impressions for the right hip and right knee were 
right hip degenerative joint disease with subchondral cystic 
change and osteopenia.  

In October 2008, a VA staff physician noted right hip and knee 
pain, aggravated by weight-bearing with increased limp due to a 
painful left great toe.  The assessment was right hip 
osteoarthritis aggravated by preferential weight bearing due to a 
painful [service-connected] left foot.  Right knee pain was 
suspected to be of the same origin.   

A November 2008 VA podiatry examination report reflects that the 
Veteran placed more weight on the right foot due to pain.  There 
was mild tenderness of the left calf.  

In August 2009, the RO denied secondary service connection for 
peripheral neuropathy, muscle cramps of the legs, right 
patellofemoral syndrome, and right hip degenerative joint 
disease.  In April 2010, the Veteran testified at a 
videoconference before the undersigned Veterans Law Judge that he 
had pains from his feet to his knees and hips.  He testified that 
his doctor had related his hip pains to his feet.  The Board 
accepts the hearing transcript as an NOD with the denial of 
secondary service connection for peripheral neuropathy, muscle 
cramps of the legs, right patellofemoral syndrome, and right hip 
degenerative joint disease.  No SOC has been issued addressing 
these issues and it is not clear that the veteran has withdrawn 
his NOD.  

In accordance with 38 C.F.R. § 19.26, unless the matter has been 
resolved by a grant of benefits or the NOD is withdrawn by 
appellant or his representative, the agency must prepare an SOC.  
Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); VAOPGCPREC 16-92.  However, these issues will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must issue an SOC 
addressing entitlement to secondary 
service connection for peripheral 
neuropathy, muscle cramps of the 
legs, right patellofemoral syndrome, 
and right hip degenerative joint 
disease.

2.  If, and only if, the appeal is 
perfected by the filing of a timely 
substantive appeal, will the claim 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


